DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 9/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Accordingly, claims 3 and 11-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  On each of lines 3, 5 and 8, the commas following the phrase “distal end” should be replaced with the term “and” in order to be grammatically correct. On line 11, the term “and” should be inserted after the comma in order to be grammatically correct.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: On line 2, the phrase “the first and second stop members” should be amended to recite “the first and second position stop members” to match the language used in claim 8. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  On each of lines 3, 10 and 13, the commas following the phrase “distal end” should be replaced with the term “and” in order to be grammatically correct. On line 22, the phrase “the first and second stop members” should be amended to recite “the first and second position stop members” to match the language used earlier in the claim. The term “and” should be inserted after the comma on line 23 in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 10, each of claims 1 and 10 recite “a needle member that includes a distal end, a proximal end and defines a first lumen therethrough”, “a dilator that includes a distal end, a proximal end and defines a second lumen therethrough”, and “a sheath that includes a distal end, a proximal end and defines a third lumen therethrough” (see lines 3-9 of claim 1 and lines 3-14 of claim 10). However, it is unclear as to which structures the each occurrence of the term “therethrough” refers to. For example, it is unclear if the term “therethrough” is intended to require the “first lumen” to extend through the “needle member”, the “distal end”, or the “proximal end”; the same unclarity lies with the use of this term relative to the “dilator” and “sheath” limitations. For the sake of examination, the term “therethrough” is interpreted as referring to the “needle member”, the “dilator” and the “sheath”. It is suggested to remove each occurrence of the term “therethrough” from claims 1 and 10. Claims 2 and 4-9 are rejected due to their dependence on claim 1. 
Re claim 2: The phrase “the distal end” recited on line 3 of claim 2 lacks proper antecedent basis because it is unclear whether this recitation refers to the “distal end” of the “needle member”, the “dilator”, the “sheath”, the “guidewire” or the “needle wall” since each of these features have been recited as having their own “distal end” either in claim 1 or earlier in claim 2. For the sake of examination, “the distal end” of line 3 is interpreted as referring to that of the “needle wall”. It is suggested to amend line 3 of claim 2 to recite “the distal end of the needle wall”. Claims 4 and 5 are rejected due to their dependence on claim 2.
Re claim 10: The phrase “the distal end” recited on line 6 of claim 10 lacks proper antecedent basis because it is unclear whether this recitation refers to the “distal end” of the “needle member” or of the “needle wall” since each of these features have been recited as having their own “distal end” earlier in claim 10. For the sake of examination, “the distal end” of line 6 is interpreted as referring to that of the “needle wall”> It is suggested to amend line 6 to recite “the distal end of the needle wall”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurusamy et al. (PG PUB 2006/0064062).
Re claim 1, Gurusamy discloses a transseptal puncture system (seen in Fig 35; it is noted that all reference characters cited below refer to Fig 35 unless otherwise noted) for use in a heart having a septum (it is noted that the italicized text constitutes functional language; this limitation is met in view of Para 59), the transseptal puncture system comprising: a needle member 12IV that includes a distal end (seen in Fig 35), a proximal end (not seen in Fig 35 but seen directly connected to collar 30 in Fig 1) and defines a first lumen (within which the guidewire 14 resides in Fig 35) therethrough, a dilator 20 that includes a distal end 178, a proximal end (not seen in Fig 35 but inherent) and defines a second lumen (defining by inner surface 180, within which needle member 12IV resides in Fig 35) therethrough, wherein the needle member is movable within the second lumen (Para 93), and wherein the distal end of the needle member is configured to puncture the septum (it is noted that the italicized text constitutes functional language; this limitation is met in view of Para 59), a sheath 18 that includes a distal end 170, a proximal end (not seen in Fig 35 but inherent) and defines a third lumen (within which dilator 20 resides in Fig 35) therethrough, wherein the dilator is movable within the third lumen (Para 91), a needle control device 22 (not seen in Fig 35 but seen in Fig 1) that is configured to move the needle member a predetermined distance from a stowed position (the position seen in Fig 35) to a deployed position (the position seen in Fig 37), a guidewire 14 that includes a distal end (the portion seen in Fig 35) and a proximal end (not seen in Fig 35 but inherent) and is movable within the first lumen (this limitation is met in view of the needle inner diameter sizes and the guidewire outer diameter sizes set forth in the tables of Fig 41 and 42).  
Re claim 2, Gurusamy discloses that the needle member includes a needle wall (the structure forming inner needle tube 26, as seen in Fig 33) that includes inner 114 and outer 116 surfaces (as seen in Fig 33) and a distal end (the portion of the needle member 12 seen in Fig 33), wherein the first lumen is defined by the inner surface of the needle wall (as seen in Fig 29,33), wherein the distal end includes an inner edge surface (the portion of 114 distal to edge 226 in Fig 33), an outer edge surface 214 (Fig 29,33) and a transverse leading edge surface 218 (Fig 29), wherein the inner edge Response to Restriction Requirement-2- Appl. No. 17/101,559Issued on August 3, 2022Atty. Docket No. 75711-5009Customer No. 2457470620422v1surface is non-parallel with the outer edge surface (as seen in Fig 33), and wherein the transverse leading edge surface has a transverse dimension that is equal to or less than half a thickness of the needle wall (as seen in Fig 29, when approaching point puncture tip leading edge 216, the transverse dimension of the transverse leading edge 218 reduces such that it is equal to or less than half a thickness of the needle wall).  
Re claim 4, Gurusamy discloses that the inner and outer edge surfaces are curved (as seen in Fig 29,30, the outer edge surface 214 is curved; as seen in Fig 29,31, the lumen formed by inner edge surface 114 is circular in shape and, thus, the inner edge surface 114 is also curved).
Re claim 6, Gurusamy discloses that the needle control device includes a deployment member (mounting collar 30 or any of the structures proximal thereto in Fig 1; it is noted that one of ordinary skill in the art would recognize that movement of the needle member could be controlled by a user holding mounting collar or any of the structures proximal thereto and, thus, any of these structures would be considered by one of ordinary skill in the art as “a deployment member”).  
Re claim 7, Gurusamy discloses that the deployment member is movable between a first position and a second position, wherein movement of the deployment member from the first position to the second position moves the distal end of the needle member from the stowed position to the deployed position (it is noted that the italicized text constitutes functional language and, therefore, the deployment member only has to be capable of being moved between a first position and a second position to move the distal end of the needle from the stowed position to the deployed position; one of ordinary skill in the art would recognize that holding any of the structures identified in the rejection of claim 6 as a “deployment member” while moving the needle member distally from a first position corresponding to the location of the distal end of the needle member in Fig 35 to a second position corresponding to the location of the distal end of the needle member in Fig 37 would result in movement of the distal end of the needle from the stowed position to the deployed position; therefore, the limitation is met). 
Re claim 8, Gurusamy discloses that the deployment member is movable within a slot, wherein the slot includes a first position stop member and a second position stop member (it is noted that the italicized text constitutes functional language and, therefore, “a slot” having “a first position stop member” and “a second position stop member” is not a part of the claimed invention; rather, the claim only requires the deployment member be capable of movement within such a slot; one of ordinary skill in the art would recognize that a user could hold any of the structure identified in the rejection of claim 6 as a “deployment member” and move it within a complimentary sized slot having first and second position stop members; therefore, the limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gurusamy et al. (PG PUB 2006/0064062) in view of Henderson (US Pat 3,064,651).
Re claim 4, under an alternative interpretation than that applied to the rejection of claim 4 above, Gurusamy discloses the outer edge surface 214 is curved (as seen in Fig 29,33) but does not disclose that the inner edge surface is also curved. Henderson, however, teaches a needle member 10 (Fig 2-6; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted) including a needle wall (the structure that forms needle member 10 itself) that includes inner 18 and outer 20 surfaces and a distal end (the portion of needle member seen in Fig 3), wherein a lumen 11 of the needle is defined by the inner surface (as seen in Fig 3) and the distal end include an inner edge surface (the portion of surface 19 in the bottom box in annotated Fig A below), an outer edge surface (the portion of surface 17 in the top box in annotated Fig A below), and a transverse leading edge surface (the portion of surfaces 17+19 in the middle box in annotated Fig A below), wherein the inner and outer edge surfaces are non-parallel with each other (as seen in annotated Fig A below, wherein the transverse leading edge surface has a transverse dimension that is equal to or less than half a thickness of the needle wall (as seen in annotated Fig A below), and wherein the inner and outer edge surfaces are curved (as seen in Fig A below; “An oval opening 13 disposed obliquely to the axis of said bore and anterior to said tapered tip end has only rounded defining or edge surface, those more remote from point 12 being convexly rounded outwardly at 17 to merge smoothly into and with the outer surface 18 of stem 10 and inwardly at 19 to merge smoothly into and with the inner surface 20 of bore 11. Said convexly rounded edge 17 also merges at its opposite end portions with the circumferentially rounded tapering portion of the tip”; Col 2, Lines 29-39) for the purpose of providing a needle that penetrates tissue without cutting and without causing any tissue encountered by the needle to be severed or sheared off, causing less discomfort to the patient (Col 2, Lines 39-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gurusamy to include the inner and outer edge surfaces of the needle such that they are curved, by Henderson, for the purpose of providing a needle that penetrates tissue without cutting and without causing any tissue encountered by the needle to be severed or sheared off, causing less discomfort to the patient (Col 2, Lines 39-46).

    PNG
    media_image1.png
    352
    333
    media_image1.png
    Greyscale

Re claim 5, Gurusamy as modified by Henderson in the rejection of claim 4 above disclose that the needle wall has a thickness (inherent and seen in Fig A above) and that each of the inner and outer edge surfaces define a radius (as seen in annotated Fig A above), but is silent to the size of these radii relative to the thickness of the needle wall; accordingly, Gurusamy/Henderson does not explicitly teach that each of the inner and outer edge surfaces define a radius that is between 0.05 and 0.5 times the thickness of the needle wall. Applicant discloses that the size of the radii relative to the thickness of the needle wall achieves a recognized result (“With reference to Figs. 12A and 12B, in a preferred embodiment, the distal end of the needle member is configured or designed so that it facilitates smooth advancement through the inner dilator surface 54a and prevents adverse engagement with the mating guidewire 16”, Para 55 of Applicant’s Specification) and is, thus, a result-effective variable. Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify radii of the inner and outer edge surfaces so that they are each between 0.05 and 0.5 times the thickness of the needle wall. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gurusamy et al. (PG PUB 2006/0064062) in view of Scheib (PG PUB 2010/0036409).
Re claims 6-9, under an alternative interpretation different from that applied to the rejections of claims 6-8 above, Gurusamy does not disclose that the needle control device includes a deployment member (as required by claim 6) that is movable between a first position and a second position, wherein movement of the deployment member from the first position to the second position moves the distal end of the needle member from the stowed position to the deployed position (as required by claim 7) and that is movable within a slot, wherein the slot includes a first position stop member and a second position stop member (as required by claim 8), wherein a distance of travel of the deployment member between the first and second stop members defines the predetermined distance of the distal end of the needle member from the stowed position to the deployed position (as required by claim 9).  Scheib, however, teaches a system (as seen in Fig 2A; it is noted that all reference characters refer to Fig 2A unless otherwise noted) comprising a needle member 2 movable within a dilator 12 (as seen in comparison of Fig 2A and Fig 2B) via a needle control device 16 that includes a deployment member 21+22 that is movable between a first position (that seen in Fig 2A) and a second position (that seen in Fig 2B), wherein movement of the deployment member from the first position to the second position moves a distal end 26 of the needle from a stowed position (that seen in Fig 2A) to a deployed position (that seen in Fig 2B), wherein the deployment member is moveable within a slot 18 that includes a first position stop member (the portion of sidewall 17 forming the proximal end of the slot 18) and a second position stop member (the portion of sidewall 17 forming the distal end of slot 18), wherein a distance of travel of the deployment member between the first and second stop members defines a predetermined distance of the distal end of the needle member from the stowed position to the deployed position (as seen in Fig 2A,2B; Para 14,23) for the purpose of adjusting the position of the needle by using only thumb control (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gurusamy to include the needle control device with a deployment member and a slot having first and second position stop members that define the distance that the distal end of the needle member moves from the stowed position to the deployed position, as taught by Scheib, for the purpose of allowing the user to adjust the position of the needle member by using only thumb control (Para 14).
Re claim 10, Gurusamy discloses a transseptal puncture system (seen in Fig 35; it is noted that all reference characters cited below refer to Fig 35 unless otherwise noted) for use in a heart having a septum (it is noted that the italicized text constitutes functional language; this limitation is met in view of Para 59), the transseptal puncture system comprising: a needle member 12IV that includes a distal end (seen in Fig 35), a proximal end (not seen in Fig 35 but seen directly connected to collar 30 in Fig 1) and defines a first lumen (within which the guidewire 14 resides in Fig 35) therethrough, wherein the needle member includes a needle wall (the structure forming inner needle tube 26, as seen in Fig 33) that includes inner 114 and outer 116 surfaces (as seen in Fig 33) and a distal end (the portion of the needle member 12 seen in Fig 33), wherein the first lumen is defined by the inner surface of the needle wall (as seen in Fig 29,33), wherein the distal end includes an inner edge surface (the portion of 114 distal to edge 226 in Fig 33), an outer edge surface 214 (Fig 29,33) and a transverse leading edge surface 218 (Fig 29), wherein the inner edge Response to Restriction Requirement-2- Appl. No. 17/101,559Issued on August 3, 2022Atty. Docket No. 75711-5009Customer No. 2457470620422v1surface is non-parallel with the outer edge surface (as seen in Fig 33), and wherein the transverse leading edge surface has a transverse dimension that is equal to or less than half a thickness of the needle wall (as seen in Fig 29, when approaching point puncture tip leading edge 216, the transverse dimension of the transverse leading edge 218 reduces such that it is equal to or less than half a thickness of the needle wall), a dilator 20 that includes a distal end 178, a proximal end (not seen in Fig 35 but inherent) and defines a second lumen (defining by inner surface 180, within which needle member 12IV resides in Fig 35) therethrough, wherein the needle member is movable within the second lumen (Para 93), and wherein the distal end of the needle member is configured to puncture the septum (it is noted that the italicized text constitutes functional language; this limitation is met in view of Para 59), a sheath 18 that includes a distal end 170, a proximal end (not seen in Fig 35 but inherent) and defines a third lumen (within which dilator 20 resides in Fig 35) therethrough, wherein the dilator is movable within the third lumen (Para 91), a guidewire 14 that includes a distal end (the portion seen in Fig 35) and a proximal end (not seen in Fig 35 but inherent) and is movable within the first lumen (based on the needle inner diameter sizes and the guidewire outer diameter sizes set forth in the tables of Fig 41 and 42).  Gurusamy does not disclose a needle control device that is configured to move the needle member a predetermined distance from a stowed position to a deployed position, wherein the needle control device includes a deployment member that is movable between a first position and a second position, Response to Restriction Requirement4_ Appl. No. 17/101,559Issued on August 3, 2022Atty. Docket No. 75711-5009Customer No. 2457470620422v1wherein movement of the deployment member from the first position to the second position moves the distal end of the needle member from the stowed position to the deployed position, wherein the deployment member is movable within a slot that includes a first position stop member and a second position stop member, wherein a distance of travel of the deployment member between the first and second stop members defines the predetermined distance of the distal end of the needle member from the stowed position to the deployed position.
Scheib, however, teaches a system (as seen in Fig 2A; it is noted that all reference characters refer to Fig 2A unless otherwise noted) comprising a needle member 2 movable within a dilator 12 (as seen in comparison of Fig 2A and Fig 2B) via a needle control device 16 that is configured to move the needle member a predetermined distance from a stowed position (that seen in Fig 2A) to a deployed position (that seen in Fig 2B), wherein the needle control device includes a deployment member 21+22 that is movable between a first position (that seen in Fig 2A) and a second position (that seen in Fig 2B), wherein movement of the deployment member from the first position to the second position moves a distal end 26 of the needle from the stowed position to the deployed position, wherein the deployment member is moveable within a slot 18 that includes a first position stop member (the portion of sidewall 17 forming the proximal end of the slot 18) and a second position stop member (the portion of sidewall 17 forming the distal end of slot 18), wherein a distance of travel of the deployment member between the first and second stop members defines a predetermined distance of the distal end of the needle member from the stowed position to the deployed position (as seen in Fig 2A,2B; Para 14,23) for the purpose of adjusting the position of the needle by using only thumb control (Para 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gurusamy to include a needle control device with a deployment member and a slot having first and second position stop members that define the distance that the distal end of the needle member moves from the stowed position to the deployed position, as taught by Scheib, for the purpose of allowing the user to adjust the position of the needle member by using only thumb control (Para 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783